Case 2:21-cv-00961-AJS Document 11 Filed 08/11/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

 

SADIS & GOLDBERG, LLP,

Plaintiff, Civil Action No. 2:21-CV-961

VS.
AKSHITA BANERJEE, THE SASB 3 F EL [E Bis
IRREVOCALE TRUST DATED JUNE oe
147, 2014, and ANANT J. GANDHI AS AUG 11 20
TRUSTEE and ALL SUCCESSOR A02/
TRUSTEES, - se
CLERK U.S. DISTRICT COURT
Defendants. WEST, DIST. OF PENNSYLVANIA

 

 

MOTION TO UNSEAL THE DOCKET
Plaintiff, Sadis & Goldberg, LLP, through its undersigned counsel, files the within Motion
consenting to the unsealing of the docket in the above-captioned case. Plaintiff hereby respectfully

requests that the docket in the above-captioned case be unsealed.

Respectfully submitted,
MEYER, UNKOVIC & SCOTT LLP

By:_/s/ Kate E. McCarthy
Robert E. Dauer
PA LD. #61699
red@muslaw.com
Kate E. McCarthy
PA. LD. #325771
kem@muslaw.com
Henry W. Oliver Building
535 Smithfield Street, Suite 1300
Pittsburgh, PA 15222-2315
(412) 456-2800
(412) 456-2864/Fax

Counsel for Plaintiff Sadis & Goldberg, LLP
Case 2:21-cv-00961-AJS Document 11 Filed 08/11/21 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the within Motion to Unseal the Docket has
been served upon the following by first class mail, postage prepaid, on this 11th day of August
2021, addressed as follows:

Akshita Banerjee
1514 Cook School Road
Pittsburgh, PA 15241

Robert O. Lamp] (via email)
Robert O. Lampl Law Office
Benedum Trees Building
223 Fourth Avenue, 4" Floor
Pittsburgh, PA 15222
rol@lampllaw.com

The SASB Irrevocable Trust Dated June 14", 2014
c/o Anant J. Gandhi
2007 Overlook Ct.
Canonsburg, PA 15317

Anant J. Gandhi
2007 Overlook Ct.
Canonsburg, PA 15317

By:_/s/ Kate EF. McCarthy
Kate E. McCarthy
PA LD. #325771
kem@muslaw.com

 

Henry W. Oliver Building

535 Smithfield Street, Suite 1300
Pittsburgh, PA 15222-2315

(412) 456-2800

(412) 456-2864/Fax

ATTORNEYS FOR PLAINTIFF
